Citation Nr: 1224495	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the RO that denied a disability rating in excess of 50 percent for service-connected PTSD; and from a January 2009 decision of the RO that denied a TDIU.  The Veteran timely appealed.

The Veteran failed to appear before a Veterans Law Judge for a hearing scheduled in August 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

In evaluating the Veteran's request for increased disability ratings, the Board considers the medical evidence of record.

Records

In February 2009, the Veteran stated that he had received treatment for PTSD at a Vet Center; and that he also was hospitalized for this condition.  The RO or AMC should specifically seek the Veteran's authorization for release of these treatment records.

The Veteran also reported receiving ongoing treatment for PTSD at the Chattanooga CBOC mental health VA clinic.  The claims folder only contains VA treatment records for PTSD dated prior to August 2008.  VA is required to request these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

PTSD

The Veteran contends that the service-connected PTSD is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected PTSD in June 2008.  At that time the Veteran reported sleep impairment that interfered with daily activity; argumentative behavior; and episodes of violence.  He denied auditory or visual hallucinations, and denied feeling suicidal.  His mood was anxious, and his memory was normal.  He reported recurrent distressing dreams about the Vietnam War.  The examiner noted that the Veteran was isolative, and would not interact or trust others except for those who had been through the war in Vietnam.  A global assessment of functioning (GAF) score of 40 was assigned.

Since then, the Veteran described a worsening of PTSD symptoms, and stated that he was unable to work.

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected PTSD; and that a new VA examination, with more contemporaneous medical findings, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for PTSD, rated currently as 50 percent disabling.  The combined disability rating, currently, is 50 percent, and clearly does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked full-time in 1998 as a trailer mechanic.  He completed 3 years of college, and had no other additional training.

VA has the duty to supplement the record by obtaining an opinion on what effect the Veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to PTSD from the Vet Center and from the hospital to be identified by the Veteran; and associate them with the claims folder.  

2.  Obtain the Veteran's treatment records from the Chattanooga CBOC mental health VA clinic that are dated from August 2008 to present.  

3.  Accord the Veteran an appropriate VA examination, for evaluation of the service-connected PTSD and his employability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

All pertinent findings shown on evaluation should be noted in the examination report.  In addition, the examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of the meaning of the score.  

In providing the above-noted findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected PTSD from those of other psychiatric conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings are with respect to the Veteran's overall psychiatric impairment. 

The examiner should also interview the Veteran as to his employment and education history.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is important that the examiner furnish the requested data.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


